     Case 3:18-cr-04683-GPC Document 217 Filed 10/15/20 PageID.2226 Page 1 of 2




 1 ROBERT S. BREWER, JR.
   United States Attorney
 2 ASHLEY E. GOFF
   Assistant United States Attorney
 3 California State Bar No. 299737
   United States Attorney’s Office
 4 880 Front Street, Room 6293
   San Diego, California 92101-8893
 5 Telephone: (619) 546-9735

 6 Attorneys for Plaintiff
   UNITED STATES OF AMERICA
 7
                        UNITED STATES DISTRICT COURT
 8
                      SOUTHERN DISTRICT OF CALIFORNIA
 9
    UNITED STATES OF AMERICA,           Case No.: 18cr4683-GPC
10
              Plaintiff,
11
         v.                             NOTICE OF APPEARANCE
12
    JACOB BYCHAK (1),
13 MARK MANOOGIAN (2),
    MOHAMMED ABDUL QAYYUM (3),
14 PETR PACAS (4),

15              Defendant.

16

17        TO THE CLERK OF COURT AND ALL PARTIES OF RECORD

18        I, the undersigned attorney, enter my appearance as lead counsel

19 for the United States in the above-captioned case.           I certify that I

20 am admitted to practice in this court or authorized to practice under

21 CivLR 83.3.c.3-4.

22        The following government attorneys (who are admitted to practice

23 in this court or authorized to practice under CivLR 83.3.c.3-4) are

24 also associated with this case, should remain listed as lead counsel

25 for CM/ECF purposes, and should continue to receive all Notices of

26 Electronic Filings relating to activity in this case:

27              Name

28              Sabrina Feve

     AEG:cd:10/15/2020
     Case 3:18-cr-04683-GPC Document 217 Filed 10/15/20 PageID.2227 Page 2 of 2



 1              Melanie Pierson

 2        Effective this date, the following attorneys are no longer

 3 associated with this case and should not receive any further Notices

 4 of Electronic Filings relating to activity in this case (if the

 5 generic “U.S. Attorney CR” is still listed as active in this case in

 6 CM/ECF, please terminate this association):

 7              Name

 8              None.

 9        Please feel free to call me if you have any questions about this

10 notice.

11        DATED: October 15, 2020.

12                                     Respectfully submitted,

13                                     ROBERT S. BREWER, JR.
                                       United States Attorney
14

15                                     s/ Ashley E. Goff
                                       ASHLEY E. GOFF
16                                     Assistant United States Attorney
                                       Attorneys for Plaintiff
17                                     UNITED STATES OF AMERICA

18
19

20

21

22

23

24

25

26

27

28

                                          2
